118 Ga. App. 527 (1968)
164 S.E.2d 268
ROGERS, by Next Friend
v.
GEORGIA POWER COMPANY.
43599.
Court of Appeals of Georgia.
Submitted May 7, 1968.
Decided October 17, 1968.
J. S. Hutto, for appellant.
Conyers, Fendig, Dickey & Harris, Chris B. Conyers, Jones, Cork, Miller & Benton, Wallace Miller, Jr., for appellee.
BELL, Presiding Judge.
While climbing a tree located on a public right of way, plaintiff, a 16-year-old boy, came in contact with defendant's high-voltage electric transmission line which ran through the tree. In this suit to recover for the injuries thus sustained the trial court granted summary judgment for defendant. The cases of Bridges v. Ga. Power Co., 39 Ga. App. 400 (147 S.E. 589) and Smith v. Ga. Power Co., 43 Ga. *528 App. 210 (158 S.E. 371), control the case adversely to plaintiff. See also: Brown v. Panola Light &c. Co., 137 Ga. 352 (73 S.E. 580); Mobley v. City of Monroe, 37 Ga. App. 364 (140 S.E. 516); Calloway v. Central Ga. Power Co., 43 Ga. App. 820 (160 S.E. 703); Crosby v. Savannah Electric &c. Co., 114 Ga. App. 193 (150 SE2d 563). The summary judgment for defendant is therefore
Affirmed. Quillian, J., concurs. Hall, J., concurs in the judgment.